Title: To George Washington from James Henry, 2 June 1784
From: Henry, James
To: Washington, George



Sir,
King and Queen [County, Va.], June 2d 1784.

I am under the necessity of giving you some trouble about an affair, which you could have no reason to suppose ever to hear of again. ’tis this.
When you executed a Deed to the late Mr J.P. Custis for the King and Queen Lands, where I now live, notwithstanding the Number of Gentlemen who were called upon to attest that Transaction, yet not more than one of them could be procured to prove the deed, ’till the limited time was past. in the meantime Mr Custis sold this Land to me and gave me a Deed with warranty, acknowledged and recorded in the Genl Court.
Thus it has happened, and the legal title to this Estate yet continues in you; and I was determined never to trouble you about it, while engaged in the important Business from which you are now so gloriously set free.

Mr B. Dandrige has been so kind as to take charge of the papers herewith sent, which will show you how the whole has been conducted, and will take care of the Deed of Confirmation which you may think proper to give me—I have indeed sent a blank deed for your conveniency, which I suppose may be unexceptionable: if however any other form would please you better, I’m contented, as nothing more is desired than a title to the Land, which has been paid for according to bargain, and which both Mr Custis and my self expected was sure to me when he acknowledged his Deed to me in the year 1779. Had it been your hard fate to have been called away during the Contest, my determination was to risque my Chance with your Heir, rather than call off your attention but for a moment to such kind of unimportant Business; and tho your well earned Laurels will bloom long, very long, yet as life, however glorious, is short, in this I but imitate your example, in not putting off till to morrow what ought to be done to day.
I cannot, my Dear Sir, perswade my self to close this letter without adding my plaudit to the universal Voice. Were you at the head of a victorious Army, men of my turn would be silent; but to retire without Reward, perquisite or plunder has stamp’d a Seal of immortality on Genl Washington’s Character; and to withold the small tribute of applause from living merit when there is not a possibility of changing our Sentiments, would be niggardly indeed. for posterity will surely do ample Justice.
May you live long, very long to enjoy that honest fame, which Virtue and honour may with the greatest propriety exult in without feeling a pang of remorse in secret. But whither am I running? You have had enough of this Stuff, but I will confidently affirm, the most fervent Wishes for your Glory and felicity, have not been made by any one living with greater sincerity than by Dr Sir, Your most obedt servt

Jas Henry

